Citation Nr: 0203643	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  96-51 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

(The issue of entitlement to an increased (compensable) 
rating for tinea corporis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) rating for tinea 
corporis pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 51.25 
decibels in the right ear and 52.50 decibels in the left ear, 
with speech recognition ability of 96 percent for the right 
ear and 100 percent for the left ear; the veteran has level I 
hearing impairment in the right ear and level I hearing 
impairment in the left ear.



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In reference to the issue now before the Board concerning 
entitlement to an increased (compensable) rating for 
bilateral hearing loss, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
appellant was notified in the February 1996 rating decision 
of record as to the reasons why a zero percent rating was 
warranted.  Further, the July 1996 statement of the case 
(SOC) informed the veteran that the medical evidence of 
record did not, in essence, satisfy the requirements of the 
pertinent schedular criteria to warrant a disability rating 
higher than that which was awarded the veteran for his 
service-connected bilateral hearing loss.  Additionally, the 
SOC also informed the veteran of the applicable regulatory 
requirements.  Also, supplemental statements of the case 
(SSOCs) provided the veteran in May 1998 and March 2000 
informed the veteran that the requirements of the pertinent 
schedular criteria sufficient to warrant an increased 
disability rating had not been demonstrated.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the February 1996 rating decision, SOC, and 
SSOCs informed him of the information and evidence needed to 
support the grant of a higher rating and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record does not show that the veteran has indicated that 
there are other medical records which have not been obtained 
by VA and which the review of may be beneficial to his 
increased rating claim.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such an examination was 
conducted in August 1999, in which during the course of the 
examination the examiner recorded the veteran's medical 
history and provided comprehensive examination findings.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

A review of the evidence of record shows that the veteran 
complains of, in essence, bilateral hearing loss.  
Specifically, he asserts that his hearing acuity has 
decreased ever since he was exposed to noise exposure during 
his period of service in Vietnam.  He adds that bilateral 
hearing aids issued him from VA are a burden for him to use.  

In the instant case, the record shows that entitlement to 
service connection for bilateral hearing loss was initially 
granted by the RO in April 1995, and a noncompensable 
disability evaluation level was assigned following review of, 
in pertinent part, the veteran's service medical records and 
postservice private and VA medical records.  The Board notes 
that the veteran did not perfect an appeal to this decision.  
Later, in a February 1996 rating decision, the RO continued 
the noncompensable disability evaluation previously assigned 
in April 1995.  The veteran subsequently perfected an appeal 
to the February 1996 decision.  The noncompensable evaluation 
assigned by the RO in April 1995 has remained in effect since 
that rating action.

A VA clinical note dated in August 1995 shows that bilateral 
sensorineural hearing loss was diagnosed.  In addition, the 
note also shows that bilateral hearing aids were issued to 
the veteran.

A VA Summary Report of Examination for Organic Hearing Loss 
(VA Summary Report), dated in September 1995, shows that the 
examiner reported bilateral mild to severe hearing loss, and 
excellent word discrimination testing findings.  

The veteran provided testimony at a hearing at the RO in 
February 1997.  He testified that the hearing aids provided 
him by VA are uncomfortable for him to wear and, in addition, 
are essentially impractical for him to wear during work.  The 
veteran also testified that he has trouble hearing in a 
conversational setting, and that he often must ask people 
several times what they have said as well as move closer to 
them in order to understand.  

A VA Summary Report dated in March 1997 includes a diagnosis 
of mild to profound sensorineural hearing loss above 1500 
Hertz (Hz), all other frequencies within normal limits.  Good 
speech discrimination findings were also reported.  VA 
audiological evaluation was also conducted in March 1997.  
Right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz were 25, 50, 75, and 75 decibels, 
respectively.  These results translate to an average puretone 
threshold of 56.25 decibels.  Speech audiometry testing 
revealed speech recognition ability of 92 percent in the 
right ear.  The veteran's left ear auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 20, 40, 
75, and 75 decibels, respectively.  These results translate 
to an average puretone threshold of 52.50 decibels.  Speech 
audiometry testing revealed speech recognition ability of 92 
percent in the left ear.  

A VA Summary Report dated in July 1997 includes a diagnosis 
of mild to severe loss of hearing sensitivity, 2000 to 4000 
Hz.  Speech recognition findings were reported to be 
excellent.  VA audiological evaluation conducted in July 1997 
showed right ear auditory thresholds in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz were 20, 40, 65, and 75 
decibels, respectively.  These results translate to an 
average puretone threshold of 50 decibels.  Speech audiometry 
testing revealed speech recognition ability of 96 percent in 
the right ear.  The veteran's left ear auditory thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 20, 
35, 70, and 75 decibels, respectively.  These results 
translate to an average puretone threshold of 50 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 100 percent in the left ear.  

In addition, review of the claims folder shows that 
audiological evaluation of the veteran was most recently 
conducted in August 1999.  A VA Summary Report shows that 
mild sloping to profound sensorineural hearing loss above 
1000 Hz. in the right ear and above 1500 Hz. in the left ear.  
Bilateral excellent word recognition findings were also 
reported.  Audiological testing accomplished in August 1999 
shows that right ear auditory thresholds in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz were 20, 40, 65, and 80 
decibels, respectively.  These results translate to an 
average puretone threshold of 51.25 decibels.  Speech 
audiometry testing revealed speech recognition ability of 96 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 15, 45, 70, and 80 decibels, respectively.  
These results translate to an average puretone threshold of 
52.50 decibels.  Speech audiometry testing revealed speech 
recognition ability of 100 percent in the left ear.  

Laws and Regulations

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, supra, at 312-13.  While 
the new regulations were not in effect when the February 1996 
rating decision was made, the Board notes that the RO has 
considered the new regulations, thus, giving the veteran 
notice of the new regulations.  Furthermore, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test, and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
former and amended Rating Schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110 (effective prior to and 
after June 10, 1999).

Analysis

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 51.25.  
The percent of discrimination was 96.  By intersecting the 
column in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level I.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was 52.50.  The percent of 
discrimination was 100.  The resulting numeric designation 
for the left ear is level I.  

With a numeric designation of level I for the better ear and 
level I for the poorer ear, the point of intersection on 
Table VII requires assignment of a noncompensable evaluation.

The RO has applied the Rating Schedule accurately, and there 
is no basis under rating criteria for the assignment of a 
higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for bilateral hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The Board also points out that the amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the August 1999 VA audiological examination were 55 decibels 
or greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation under the recently amended regulations.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (2001).  Although the Board sympathizes with the 
veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

